DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-7, 10, 21-, 25-27, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a common mode choke coil comprising: a core having an elongated shape, a first coil and a second coil opposed to each other and wound on the core, the plurality of wire members includes bent wire members each having a substantially U shape, and separate, rod-like, first straight wire members each extending in a substantially straight line, the first straight wire members are directly attached to only the bent wire members, the first coil and the second coil are opposed to each other in a short axis direction of the elongated shape and wound on the core in a long axis direction of the elongated shape, the first coil and the second coil are located further inside than an outermost end of the core in the long axis direction of the core when viewed in the direction along the central axis of the core, when Φdw < 2Rin and (lz + 2Φdw + 2Cc-p) ≥ 2Rin, (Φdw + 2Cc-p) > 2Rin, where Φdw is a coil diameter, Cc-p is a clearance between an inner surface of the core and the coil, lz is a minimum distance between the first coil and the second coil in an inner area of the core, and Rin is a radius of curvature of an inner corner of the core.
Claim 21 recites, inter alia, a common mode choke coil comprising: a core having a square shape; and a first coil and a second coil opposed to each other and wound on the core, the plurality of wire members includes bent wire members each having a substantially U shape, and separate, rod-like, first straight wire members each extending in a substantially straight line, the separate, rod-like, first straight wire members not being printed wires, and the bent wire members and the first straight wire members are alternately connected to be wound on the core, the first coil and the second coil are opposed to each other in a short axis direction of the elongated shape and wound on the core in a long axis direction of the elongated shape, the first coil and the second coil are located further inside than an outermost end of the core in the long axis direction of the core when viewed in the direction along the central axis of the core, when Φdw < 2Rin and (lz + 2Φdw + 2Cc-p) ≥ 2Rin, (Φdw + 2Cc-p) > 2Rin, where Φdw is a coil diameter, Cc-p is a clearance between an inner surface of the core and the coil, lz is a minimum distance between the first coil and the second coil in an inner area of the core, and Rin is a radius of curvature of an inner corner of the core.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837